DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez, JR. et al. (US 2004/0035748) which in figure 5 and figure 7 below discloses the invention as claimed:




    PNG
    media_image1.png
    616
    1229
    media_image1.png
    Greyscale

In re claim 1: A case 10 for storing drivable components or tool accessories (see [0032]), the case 10 comprising: a first half shell 22 configured to retain drivable components or tool accessories (see [0032]); a second half shell 12; a hinge 18 above operably coupling the first half shell 22 to the second half shell 12 to enable the first and second half shells 22/12 to pivot about an axis of the hinge 18 to transition the case between an opened state and a closed state; and an arm member extending away from a portion of only one of the first or second half shell 22/12 to form a case attachment loop, wherein the case attachment loop is disposed to enable the transition between the opened and closed states while a suspending device is passed through the case attachment loop (see figure 7 above); and wherein the case attachment loop is integrally formed into the one of the first or second half shell 22 to be conformal with a transition between the hinge 18 and a sidewall (sidewall of 22) of the case 10 (see figure 5 below).  It should be noted that a suspending device and drivable components or tool accessories are not positively being claimed.

In re claim 3: a second arm member forms a second case attachment loop along the axis of the hinge 18 at an opposing longitudinal end of the hinge 18 (see figure 7 above).  
In re claim 5: the first half shell 22 and the second half shell 12 each include a base portion (top wall of 12 and bottom floor of 22) and sidewalls (sidewalls of 12 and 22) extending substantially perpendicularly away from the base portion, and wherein a tapered intersection is formed between sidewalls adjacent to the hinge 18 (see figure 6), the tapered intersection being angled toward the hinge 12 (see figure 6 below and figure 7 above).    
In re claim 10: one or more locking loops 60 formed at a side of each of the first and second half shells 12/22 that is opposite the hinge 18 (see figure 7 above).   
In re claim 11: the locking loops 60 are configured such that a locking device passing through the locking loops 60 prevents a transition between the opened state and the closed state (see figure 5 and figure 7 above).     
In re claim 12: the locking loops 60 are formed by rib extensions (sections) that are integrally formed in each of the first and second half shells 12/22 (see figure 7 above).   
In re claim 13: A case 10 for storing components, the case 10 comprising: a first half shell 22 having a first side (side with hinge) on an exterior portion of the first half shell 12; a second half shell 12, at least one of the first half shell 22 and the second half shell 12 being configured to retain components; a hinge 18 operably coupling the first 
In re claim 14: a second case attachment loop coupled to or being integral with the first half shell 22, the second case attachment loop being disposed on a second end of the first side (see figure 7 above).    
In re claim 15: the length of the hinge 18 appears to be less than 90% of the length of the first side (see figure 7 above).    
In re claim 16: the one of the first or second half shell 12/22 is pivotally coupled to a latching mechanism (each 16) that engages the other of the first or second half shell 12/22 in the closed state (see figure 5 and figure 7 above).     
In re claim 17: the case 10 further comprises ribs 16a/40 extending along lateral sides of the latching mechanism (each 16) and substantially flush with the latching mechanism (each 16) (see figure 5 and figure 7 above).     

In re claim 19: the case 10 further comprises a second set of ribs 16a/40 mirroring the ribs 16a/40 about a longitudinal centerline of the case 10 (see figure 5 and figure 7 above).      
In re claim 20: the rib extensions (sections) are flush with the latching mechanism (each 16) and the ribs 16a/40, and wherein the rib extensions (sections) combine with the ribs 16a/40 for form a T-shape (T-shape formed below 16a and above where 14 meets the holes 60 in figure 5) with the locking loops 60 being formed at a base of the T-shape (see figure 5 and figure 7 above).     

Allowable Subject Matter
Claims 6-9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments regarding the “the case attachment loop is integrally formed into the one of the first or second half shell to be conformal with a transition between the hinge and a sidewall of the case”. The Applicant points out a perimeter transition between the hinge loop and one of the sidewalls which the Examiner agrees is not conformal. However, this transition is not the transition the Examiner is relaying on in his rejection. As shown below in figure 5, Hernandez, JR. et al. discloses a transition as claimed:

    PNG
    media_image2.png
    533
    999
    media_image2.png
    Greyscale

In response to the Applicant’s arguments regarding the, “a tapered intersection is formed between sidewalls adjacent to the hinge, the tapered intersection being angled toward the hinge”. As shown below the corner portions of the sidewalls are angled toward the hinge: 

    PNG
    media_image3.png
    694
    841
    media_image3.png
    Greyscale

In response to the Applicant’s arguments regarding claims 6-8, they are found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735